Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Gjerpe et al. (2017 /0373502) discloses “an arrangement for power distribution on a vessel, having: a first DC bus operating at a first medium voltage; at least one second DC bus operating at a second medium voltage and having no direct connection with the first DC bus; a first AC bus operating at a low voltage; a first inverter coupled
between the first DC bus and the first AC bus for allowing power flow from the first DC bus to the first AC bus in a first operation mode; a second AC bus operating at the low voltage; a second inverter coupled between the second DC bus and the second AC bus for allowing power flow from the second DC bus to the second AC bus in the first operation mode; a low voltage connection system for selectively connecting or disconnecting the first AC bus and the second”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a dc link switch configured to directly connect the first and second dc links;

With respect to independent claim 6, the closest prior art reference Gjerpe et al. (2017 /0373502) discloses “an arrangement for power distribution on a vessel, having: a first DC bus operating at a first medium voltage; at least one second DC bus operating at a second medium voltage and having no direct connection with the first DC bus; a first AC bus operating at a low voltage; a first inverter coupled
between the first DC bus and the first AC bus for allowing power flow from the first DC bus to the first AC bus in a first operation mode; a second AC bus operating at the low voltage; a second inverter coupled between the second DC bus and the second AC bus for allowing power flow from the second DC bus to the second AC bus in the first operation mode; a low voltage connection system for selectively connecting or disconnecting the first AC bus and the second”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a dc link switch configured to directly connect the first and second dc links,

With respect to independent claim 11, the closest prior art reference Gjerpe et al. (2017 /0373502) discloses “an arrangement for power distribution on a vessel, having: a first DC bus operating at a first medium voltage; at least one second DC 
between the first DC bus and the first AC bus for allowing power flow from the first DC bus to the first AC bus in a first operation mode; a second AC bus operating at the low voltage; a second inverter coupled between the second DC bus and the second AC bus for allowing power flow from the second DC bus to the second AC bus in the first operation mode; a low voltage connection system for selectively connecting or disconnecting the first AC bus and the second”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a dc link switch configured to directly connect first and second dc links of first and second incoming-feed power converters of the redundant power supply network;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836